Title: To James Madison from John Stokely, 24 January 1808
From: Stokely, John
To: Madison, James



Sir,
George Town Janr. 24th. 1808

That concord may be Preserved amongst the Republicans I do sencearly wish, & I wish you Success in the late nomination, Tho I Frankly confess that my acquaintance with Mr. Monroe had created a Partiality for him in my Breast, but in order to give quietude to the Public confidence in our administration (which Confidence is our main Strenth) I am glad to see such unanimity amongst those who ought best to know the most Suitable Person for to Suceed Mr. Jefferson.  I believe Great Britain depends on carrying her Illiberal demands into Effect by the aid of her american friends by our Political divisions & the aversion that our Government has ever displaied, to hostility: but I am glad to find she is like to be disapointed.  Unfortunately however for freedom, Powerful Individuals as well as Powerful nations are too apt to Imbrace and maintain Illiberal advantages, over Such as may by accident, or misfortune be, at their mercy.  So long as we can maintain a truly republican President, so long we may count on Safety in our Governmt., (but no longer are we Safe) in my humble oppinion, and these Principles of republicanism ought not only be in the heart of a Chief magistrate, but in all his acts too to Prevent Illiberal & unjust Suspicions amongst the Citizens which might be ruinous & Sir as every freeman is Intitled to a Small degree of respect, I take the liberty to make some animadversions on our Present Situation.  Has not the conduct of England Since the american Revolution been continually Insulting, towards us, as well as towards the rest of the World.  Is not ambition her Guide, & Power the tribunal to which she continually has appealed, and what are we now to Expect.  Her Insolence is now highly resented by the Citizens of our Country, & much more so in the Western Country than on the atlantic coasts.  (Particularly about Washington & George Town)  The embargo law meets the approbation of our Country generally altho it affects some of our Citizens more than an open war would do.  Still, It is admited to be a good defencive measure tho it, at present tends to embarras Industry on the Sea coasts, and because there is a Prospect held up by many that its existence will only be of a Short duration, many People Stand as Idle Spectators that otherwise would turn their attention to useful Business, and the fear of a war (which Seems to me almost inevitable) naturally relaxes our Commercial Vigor.  And that our Embargo may Produce the desired Effect, viz, hurt Great Britain worse than America.  I do think we ought to Prepare for having it continued with the least Possible harm to our own Country, until we have our Grievances fully redressed, or until we Shall find it Suitable to retaliate.  At all events I do hope the embargo will be continued & that our Present Position in other respects will be vigerously continued, until we find how the People in England relish it.  That Government will be Impeled a Change its tone If we continue to resist & convince them that we are not to be affrighted ought of our natural rights.  Its Probabel that, that court, is deceived by their tory friends in our Country and it Behooves us to undeceive them by a Spirited Persevearance in our demands, & in such measures as becomes an Independent & Insulted People.  First Let the Subjects of G. Britain feel the Effects of our Embargo, then their Soldiery the Effects of our arms, before we yield an Inch of Privileges.  We Can and ought to maintain our Rights, & I trust Since we have Joyned Issue (as the Lawyers say) that our cause will be fairly discusd, that the World may witness the moderation and rectitude of our national Conduct.  Our Citizens are ripe for the trial, (Probabelly more so than they might be a year hence).  Therefore I do hope that even a disposition to acquiese with any colour of abouse, will not be Showed on our Part at this time, or any thing like forming an alliance with our Assailants; as Either of these things, would be disgusting to mass of the People, in my oppinion, eagerly as some would acquiese with any terms reather than war with England.  I am glad to find Public Provisions making for the Sailors.  I do conceive it would be Wise Policy to impress the Public mind with an Idea that the embargo is to be continued.  It would stimulate our Country to Prepare for the worst, & convince the British that we are not Prepared to Bough down to their Insolence & Tyrany & might materially change the countenance of that nation towards us.  I am Sorry to find by Information at the navy office that all the Gun boats are engaged & that not one of them are to be built on Ohio.  I am acquaint with several Citizens of that quarter who would Gladly have engaged the Building of Some of them, Some of whom have lately been here for that Purpose.  Seeing that those Boats in Part might with Propriety be built on Ohio and that, that country, is as well intitled to Such a Job, as any other & that the work could be done as Cheap there as Else where, & that the Boats could with Grater Safety be taken to their Station from that quarter, than from any other, that country having in Some other Instances conceived themselves to be neglected may again think this Borders on neglect.  I am however aware Sir that it is Impossible to Gratify everry man or Everry neighbourhood, with all their desires.  Still I think where it can with Propriety & Convenience be done it ought, to be attended to, Particularly at the Extremities of our settlements.  In the western Country Cannon Ball & Bomb shells, might also be Procured at a Cheap rate.  If we Should be attackd by Britain I conceive N. Orleans will be their first object.  I mean to go to West Florida Shortly.  I have business that urges me there, and If I can do my country any Service on that route I should with allacrity attend to it.
Sir as the British Court did not hurry itself to attend to Mr. Monroe, and when their Terms were offered they could not be agreed to.  Still, as no better could be had, our ministers through Complisance to that Court forwarded their Illiberal Proposals to our Government for Consideration.  Therefore I trust that we Shall not after So many Insults, Either for fear of a Continuence of the embargo or of Incuring a war (or of any thing else) Hurry on a treaty even tho it Should have a favourable aspect, but I do hope & trust, that any terms derogatory to Honor or Independence will be Spurn’d at.  Our Government consistent with Justice & the will of the People ought to contend for their usual demands, & I do conceive national Honor forbids us to retreat, & requires war reather than a Show of Humility.  We are allready reather too much degraded.  Even If we had received no Insults from G. Britain, Mr. Rose is only intitled to a Similar treatement with that met by Mr. Monroe in England.  And it would Show an unbecoming officiousness in America to offer Mr. Rose any more attention than England has heretofore offerd our ministers and that nation & her friends ought not to Expect any other or Better Treatment unless they expect our country will Humiliate itself to Great Britain.  And Sir as we have Britains example and that fortified by their Repeated Insults to Justify, and Support a Procrastination of the treaty and as a few months continuation, in our Present Position, may affoard us material Information, and enable us with more certainty to know what we ought to do (consistent with Policy) as a little time may materially change the aspect of Affairs in England, & while we can Still be fortifying our Ports, & gaining Strenth, at this Particular crisis & under these circumstances Sir, I do Concieve, that time (Industry) & deliberation would comport with Dignity & Sound Policy (on this occasion) in our Government.  I am Sir your obdt Humb. Servt.

John Stokely

